Name: 84/649/EEC: Commission Decision of 21 December 1984 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of oxalic acid originating in Brazil and terminating the investigation as regards the exporter concerned
 Type: Decision
 Subject Matter: chemistry;  America;  competition
 Date Published: 1984-12-28

 Avis juridique important|31984D064984/649/EEC: Commission Decision of 21 December 1984 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of oxalic acid originating in Brazil and terminating the investigation as regards the exporter concerned Official Journal L 340 , 28/12/1984 P. 0080 - 0081*****COMMISSION DECISION of 21 December 1984 accepting an undertaking given in connection with the anti-dumping investigation concerning imports of oxalic acid originating in Brazil and terminating the investigation as regards the exporter concerned (84/649/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultation within the Advisory Committee as provided for under the above Regulation, Whereas, A. Provisional action (1) The Commission, by Regulation (EEC) No 2553/84 (2), imposed a provisional anti-dumping duty on imports of oxalic acid originating in Brazil. By the same Regulation an undertaking offered by the German Democratic Republic exporter was accepted by the Commission and the proceeding as it concerned Spain was terminated. B. Subsequent procedure (2) Following the imposition of the provisional anti-dumping duty, only one Brazilian exporter concerned made written submissions making known its views on the duty. This exporter also requested to be informed of certain facts and essential considerations on the basis of which the Commission intended to recommend definitive action, and this request was granted. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission, therefore, considers its findings on dumping as set out in Regulation (EEC) No 2553/84 to be definitive. D. Injury (4) Although this Brazilian exporter alleged that the Community industry was not being injured by the dumped imports, no fresh evidence regarding injury to the Community industry has been submitted. The Commission has therefore confirmed the conclusions on injury reached in Regulation (EEC) No 2553/84. (5) In the Commission's view, therefore, the facts as finally determined show that the injury being caused by dumped imports of oxalic acid originating in Brazil, taken in isolation from that caused by other factors, has to be considered as material. E. Community interest (6) No new information has been submitted regarding Community interests subsequent to the imposition of the provisional duty and the Commission's conclusions on Community interest in Regulation (EEC) No 2553/84 therefore remain unchanged. In these circumstances, protection of the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of oxalic acid originating in Brazil. F. Undertaking (7) The exporter was informed of the main findings of the preliminary investigation and commented on them. An undertaking was subsequently offered by this exporter concerning its exports of oxalic acid to the Community. The effect of the said undertaking will be to increase export prices to the Community to the level which the Commission, having taken into account the selling price necessary to provide an adequate return to Community producers, the purchase price of the Community importers and their costs and profit margin and the prices of non-dumped imports of the product concerned in the Community considered necessary to eliminate injury caused by the dumped imports. This increase in no case exceeds the dumping margins found in the investigation. (8) In these circumstances, the undertaking offered is considered acceptable and the investigation may, therefore, be terminated without imposition of a definitive anti-dumping duty, as far as this exporter is concerned. No objection to this course was raised in the Advisory Committee, HAS DECIDED AS FOLLOWS: Article 1 The undertaking given by Industrias Quimicas e Explosivos SA, Lorena, Brazil, in connection with the anti-dumping investigation concerning imports of oxalic acid falling within Common Customs Tariff subheading ex 29.15 A 1, corresponding to NIMEXE code ex 29.15-11, originating in Brazil is hereby accepted. Article 2 The anti-dumping investigation referred to in Article 1 is hereby terminated, as it concerns Industrias Quimicas e Explosivos SA. Done at Brussels, 21 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 239, 7. 9. 1984, p. 8.